IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                Assigned on Briefs May 25, 2001
STATE OF TENNESSEE, DEPARTMENT OF CHILDREN'S SERVICES v.
               ANGELA KNOWLES HUFFMAN

                     Appeal from the Juvenile Court for Sullivan County
                       No. J22,417 James H. Beeler, Special Judge

                                 FILED SEPTEMBER 18, 2001

                                 No. E2000-03176-COA-R3-CV


Angela Knowles Huffman appeals a judgment of the Juvenile Court for Sullivan County which
terminated her parental rights as to her son, L.T.H. and her daughter, R.E.T. She contends on appeal
that the evidence sought to justify termination does not meet the clear and convincing test. We
affirm.

      Tenn.R.App.P. 3 Appeal as of Right; Judgment of the Juvenile Court affirmed;
                                   Cause Remanded

HOUSTON M. GODDARD, P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
Charles D. Susano, Jr., JJ., joined.

Jonathan M. Holcomb, Rogersville, Tennessee, for the Appellant, Angela Knowles Huffman

Paul G. Summers, Attorney General and Reporter, and Elizabeth C. Driver, Assistant Attorney
General, Nashville, Tennessee, for the Appellee, State of Tennessee, Department of Children's
Services

                                            OPINION

        Angela Knowles Huffman, an inmate in the Penal System of this State, appeals a judgment
of the Juvenile Court for Sullivan County, entered on November 4, 2000, which terminated her
parental rights as to her son, L.T.H. (D.O.B. 9/17/96) and her daughter, R.E.T. (D.O.B. 12/8/97).

        Her single issue on appeal contends that the proof justifying termination does not meet the
statutory standards which requires “clear and convincing evidence.”

        In non-jury cases our review is de novo upon the record of the proceedings below. That
record, however, comes to us with the presumption that the trial court’s findings of facts–which in
this case, as already noted, must be by clear and convincing evidence–is correct. Tenn.R.App.P.
13(d). We must honor the presumption unless we find that the evidence preponderates against the
trial court’s factual finding as to the clear and convincing standard. The Trial Court’s conclusion
of law, however, are not accorded the same deference, Campbell v. Florida Steel Corp., 919 S.W.2d
26, 35 (Tenn. 1996).

        By order entered on June 10, 1998, the Juvenile Court placed the custody of the two children
with the State because of the severe physical abuse inflicted upon the son by the daughter’s father,
who was Ms. Huffman’s live-in boyfriend. This occurred when Ms. Huffman was absent from the
residence. However, notwithstanding her absence she was subsequently convicted of permitting
child abuse and given a penitentiary sentence from which she sought and received probation.

       Her parole was later revoked when she failed a drug screening and, as already noted, is now
incarcerated.

        The Trial Court found–and we concur in his finding–a number of statutory grounds for
termination–one of which we concede may be questionable1–which, beyond peradventure, meet the
clear and convincing test. They are:

                      That the petition filed by the State of Tennessee, Department of Children’s
             Services, is well taken and should be sustained and relief granted thereunder for
             the causes as stated therein in that under the provisions of T.C.A. § 36-1-113
             (g)(3)(A), that on the basis of clear and convincing evidence that termination is in
             the children’s best interest in that the children have been removed from the home
             of the parent or guardian by order of a Court for a period of six (6) months and:
             (i) The conditions which led to the children’s removal or other conditions which
             in all reasonable probability would cause the children to be subjected to further
             abuse or neglect and which, therefore, prevent the children’s safe return to the care
             of the parent(s) or guardian(s) still persist; (ii) There is little likelihood that these
             conditions will be remedied at an early date so that the children can be safely
             returned to the parent or guardian in the near future; and (iii) The continuation of
             the parent or guardian and child relationship greatly diminishes the children’s
             chances of early integration into a safe, stable and permanent home. That
             pursuant to T.C.A. § 36-1-113(g)(2), there has been substantial noncompliance by
             the Respondent, Angela Huffman, with the statement of responsibilities in the
             Plan of Care pursuant to T.C.A. § 37-2-403. That pursuant to T.C.A. § 36-1-
             113(g)(4), the parent or guardian has been found to have committed severe child
             abuse as defined in T.C.A. § 37-1-102, under any prior order of a court or is found


         1
                    W e doubt the Trial C ourt’s finding of a g round for term ination in Ms. Huffman’s alleged “substantial
noncompliance by the Respondent, Angela Huffman, with the statement of responsibilities in the Plan of Care.” She
testified that during the period between her conviction and the revocation of her probation, she had completed 99 percent
of her parenting plan. Since we find clear and con vincing evidenc e of other ground s for term ination, ou r doubt w ith
respect to one ground is not material to our judgment in this case.

                                                            -2-
         by the court hearing the petition to terminate parental rights or the petition for
         adoption, to have committed severe child abuse against the child who is the
         subject of the petition or against any sibling or half-sibling of such child, or any
         other child residing temporarily or permanently in the home of such parent or
         guardian. That pursuant to T.C.A. § 36-1-113(g)(5), the parent or guardian has
         been sentenced to more than two (2) years imprisonment for conduct against the
         child who is the subject of the petition or for conduct against any sibling or half-
         sibling of the child or any other child residing temporarily or permanently in the
         home of such parent or guardian, which has been found under any prior order of
         a court or which is found by the court hearing the petition to be severe child
         abuse, as defined in T.C.A. § 37-1-102(b)(19).

       Ms. Huffman argues, however, that even if the grounds for termination exists, the proof does
not show by clear and convincing evidence that it is in the best interest of the children that her
parental rights be terminated. We disagree.

        The children were removed from the home on February 12, 1998, and their temporary
custody placed with the Department of Children’s Services. At that time the son was 17 months old
and the daughter two months old. They were placed in a foster home and have been with the same
foster parents–who have expressed a desire to adopt them–since the removal. Given the fact that it
is highly unlikely either child remembers the mother (almost certainly not the daughter), Ms.
Huffman has conceded that the children have bonded with their foster parents, and Ms. Huffman’s
history of not protecting the son, we find that the proof is clear and convincing that termination of
the Mother’s parental rights is in the children’s best interest.

       For the foregoing reasons the judgment of the Trial Court is affirmed and the cause remanded
for such further proceedings, if any, as may be necessary. Costs of appeal are adjudged against
Angela Knowles Huffman.



                                               _________________________________________
                                               HOUSTON M. GODDARD, PRESIDING JUDGE




                                                 -3-